02-12-315-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.  02-12-00315-CV
 
 



In re CORNELIUS HUDSON


 


RELATOR




 




 


 


 



 
 
----------
 
ORIGINAL PROCEEDING
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Relator
Cornelius Hudson seeks mandamus relief from the trial court’s July 25, 2012
contempt judgment, which ordered that Hudson be confined in the Tarrant County
jail for sixty days if he did not appear for a deposition on August 6, 2012.  Hudson
contends in one issue that he requested appointed counsel before the contempt
hearing but that the respondent trial judge failed to appoint an attorney to
represent him.  Real Parties In Interest Major Joe E. Bryant and Shirley Bryant
concede that if Hudson is indigent, he had the right to appointed counsel at
the contempt hearing.  See Ex parte Gonzales, 945 S.W.2d 830, 835–37
(Tex. Crim. App. 1997); see also Ex parte Goodman, 742 S.W.2d
536, 541 (Tex. App.—Fort Worth 1987, no writ) (requiring court to advise
alleged criminal contemnor of right to counsel and right to appointment of
counsel if indigent and holding that order issued in violation of right to
counsel is void).  The parties do not dispute that the trial court did not
conduct an indigency hearing before proceeding with the contempt hearing, even
though Hudson filed a written request for counsel before the hearing.  Thus,
the July 25, 2012 contempt judgment is void, and we grant Hudson’s petition for
writ of mandamus.  We also lift our stay dated August 2, 2012.
 
 
ANNE GARDNER
JUSTICE
 
PANEL: 
DAUPHINOT, GARDNER,
and MCCOY, JJ.
 
DELIVERED:  August 30, 2012




[1]See Tex. R. App. P.
47.1, 52.8(d).